DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the request for continuation received on 11/19/21.  Claims 3-22 are pending in the application.  
Claims 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2019/0018874) and further in view of Siebel et al. (US 2017/0006135).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eberlein et al. (US 2019/0018874) and further in view of Siebel et al. (US 2017/0006135).

With respect to claim 3, Eberlein teaches the system for object materialization and replication policies, the system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: 
identify a plurality of data objects in a plurality of tables in a source database by applying a data object replication policy to a superset of the plurality of data objects in the plurality of tables in the source database (Eberlein, pa 0022, The system 100 may have a full set of tables in the shared storage 120 and various sub-sets of those tables (t1 through t,,) in each tenant storage 120 materialized in response to specific usage of the system 100 by customers ( e.g., in connection with application execution)), 
output the plurality of data objects to a plurality of tables in a target database in response to an input of the plurality of data objects from the plurality of tables in the source database (Eberlein, pa 0030, During the "copy-on-access" mode, as an application server accesses a sub-set of the first version of entities, the sub-set is migrated from the shared storage data store to the local tenant storage data store.);
construct, by a materializer which reads data objects from tables in the target database after the data objects were input from the source database (Eberlein, pa 0040, during an upgrade materialized objects may be adjusted (e.g., both the structure and content might be adjusted)), an application object based on applying an application object materialization policy, associated with a data model representing relationships between the plurality of tables in the source database, to the data objects in the tables in the target database (Eberlein, pa 0043, That is, a new version of the shared container is provided as the upgrade tool executes for each tenant. Note that during an upgrade: (1) the system 600 may use the first version 610 during the data migration procedure, (2) table structures may be adjusted of materialized tables, & pa 0044-0046, The adjustment of a materialized object might be associated with, for example, a "drop/create" for all objects without persistency (e.g., procedures and views). According to some embodiments, the adjustment of a database table might be associated with: (0045] an adjustment of the structure to the target definition, (0046] a deployment of new data/update of formerly deployed data & pa 0048, Note that during an upgrade, tables may be adjusted to a new structure. For example, a prior structure having a "First Name" field and a "Last Name" field might be adjusted to a single "First and Last Name" field.).
Eberlein doesn't expressly discuss a data model representing relationships between the plurality of tables in the source database and output the application object, in response to receiving an application object request from an application associated with the target database.
construct, by a materializer which reads data objects from tables in the target database after the data objects were input from the source database, an application object based on applying an application object materialization policy, associated with a data model representing relationships between the plurality of tables in the source database, to the data objects in the tables in the target database (pa 0182, In one embodiment, the type metadata component 404 may store and or manage entity definitions ( e.g., for customer, organization, meter, or other entities) used in an application and their function and relationship to other types. Types may define meta models and may be virtual building blocks used by developers to create new types, extend existing types, or write business logic on a type to dictate how data in the type will function when called.); and 
output the application object, in response to receiving an application object request from an application associated with the target database (Siebel, pa 0183, Developers may then work directly with the types defined in the type layer to read and write data, to perform business logic using functions, and to enforce data validation for required fields and data formats.).  
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Eberlein with the teachings of Siebel because it enables data to be analyzed, searched, shared, stored, transferred, visualized, and queried in a meaningful manner for usage in enterprise (Siebel, pa 0086).

claim 4, Eberlein in view of Siebel teaches the system of claim 3, wherein applying the data object replication policy comprises at least one of transforming a format of, filtering, masking, and modifying the superset of the plurality of data objects in the plurality of tables in the source data for use by the target database (Eberlein, pa 0044-0047, The adjustment of a materialized object might be associated with, for example, a "drop/create" for all objects without persistency (e.g., procedures and views). According to some embodiments, the adjustment of a database table might be associated with: (0045] an adjustment of the structure to the target definition, (0046] a deployment of new data/update of formerly deployed data, and (0047] migration of content in the table to match the new application version.).  
With respect to claim 5, Eberlein in view of Siebel teaches the system of claim 3, wherein a scope of the data object replication policy comprises at least one of an instance, a database schema, a table, a column, and a row associated with the superset of the plurality of data objects in the plurality of tables in the source data (Eberlein, pa 0022, The system 100 may have a full set of tables in the shared storage 120 and various sub-sets of those tables (t1 through t,,) in each tenant storage 120 materialized in response to specific usage of the system 100 by customers ( e.g., in connection with application execution)).
With respect to claim 6, Eberlein in view of Siebel teaches the system of claim 3, wherein inputting the plurality of data objects from the plurality of tables in the source database comprises a plurality of threads inputting the plurality of data objects in parallel, and outputting the plurality of data objects to the plurality of tables in the target 
With respect to claim 7, Eberlein in view of Siebel teaches the system of claim 3, wherein the application object materialization policy comprises relationships between the plurality of tables in the source database, the relationships being based on at least one of a deconstruction of an application object that is associated with an application associated with the source database into data objects normalized in the plurality of tables in the source database, and a link between a first data object in a first table, of the plurality of data objects in the plurality of tables in the source database, and a second data object in a second table of the plurality of data objects in the plurality of tables in the source database (Siebel, pa 0142, types may depend on and include each other to implement a full type system that abstract details above the abstraction layer but also abstracts details between types.). 

With respect to claim 8, Eberlein in view of Siebel teaches the system of claim 3, wherein creating the application object is further based on at least one of dimension data that enriches the application object and an aggregation of data from children objects of the application object (Siebel, pa 0196, The type metadata component 404 allows for extensibility of the abstraction layer and/or types in the abstraction layer. In 

With respect to claim 9, Eberlein in view of Siebel teaches the system of claim 3, wherein at least one of the data object replication policy and the application object materialization policy is at least one of created, audited, and evaluated by a policy engine (Eberlein, pa 0023, Note that a tenant-based deployment might include a substantial number of entities (e.g., tables, objects, etc.) some of which might never be used by a particular customer. According to some embodiments, a system might only "materialize" tables that are actually used (and not all tables). This is, some embodiments might utilize a "minimal deployment" via a "materialization on use" strategy such that a deployment footprint may match the customer's use (and not the entire delivery).).
With respect to claims 10-16, the limitations are essentially the same as claims 3-9, in the form of a computer program product, and are rejected for the same reasons.

With respect to claims 17-22, the limitations are essentially the same as claims 3-9, in the form of a method, and are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haeske et al. (US 8880464) discusses maintaining synchronization between closed system wherein each system is vendor specific.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169